DETAILED ACTION
Responsive to the Applicant reply filed on 06/17/2021, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in the following.  Claims 1, 4, 11, 21, and 24 are presented for examination in this Office Action, with claims 1 and 21 being in independent form.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim amendments and remarks filed by the Applicant on 06/17/2021, have been carefully considered and are responded in the following.

In response to the Applicant arguments, page(s) 23-24 of the Remarks, regarding the pending claims being rejected on the ground of obviousness double patenting, the applicant did not specifically argue how the claimed invention is distinct from the reference applications or patents.  Rather, the Applicant seemed to rely on the amendment to overcome the double patenting rejections.  However, the feature of updating information with user or seller identities and the time the order was placed is a common practice in information systems.  For example, a newly identified prior art reference Choi (US 20170206532 A1) discloses the feature of updating information with user or seller identities and the time order or purchase.  Evidently, the amended claims are obvious variant of the same invention as disclosed in the reference applications or patents.  See the Office Action in the following for details.



In response to the Applicant arguments, page(s) 24, regarding Claims 1, 4, 11, 14, 21, and 24 being rejected under 35 U.S.C. 112(b), the argument and the amendments have been considered.  The amendments have resolved the issues. Therefore, the rejections are withdrawn.

Applicant’s arguments, page(s) 24-25 of the Remarks, with regards to claims 1, 4, 11, 21, and 24 being rejected under 35 U.S.C. § 103 have been considered carefully. The Applicant arguments are persuasive.  It should be noted that the Applicant should cancel the non-elect claims to advance the prosecution to conditions for allowance or make particular arguments about the non-elect claims if not to be cancelled.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 11, 21, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-30 of copending Application No. 16/713,991 (herein after “APP-991” or the reference application) and in view of Choi (US 20170206532 A1).  

Regarding claim 1, the APP-991 discloses:
A computer-implemented system (APP-991, CLM. 1: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (APP-991, CLM. 1: a blockchain-based legal documentation tool configured to process information for conducting a service; a plurality of steps for providing the service); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module to support the plurality of steps in the application layer, wherein for each step of at least some of the plurality of steps (APP-991, CLM. 1: the trusted computing module to record… a value of the key-value pair, which comprises the time and the digital content): 
the at least one blockchain-based application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (APP-991, CLM. 1: generate a second unique ID based on the time that the step is performed. Noted that time-based ID is a verified time stamp); and 
the trusted computing module is configured to record information about a corresponding step that is performed by the at least one blockchain-based application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain APP-991, CLM. 1: invoke the trusted timing module to generate a time that the step is performed, generate a first unique identifier (ID) based on the time that the step is performed and digital content on the electronic form filled in by the user at the time, invoke the trusted computing module to record the first unique ID, the time, and the digital content on the blockchain in a form of a key-value pair, wherein a key of the key-value pair comprises the first unique ID, a value of the key-value pair comprises the time and the digital content).
and wherein the at least one blockchain-based application program is further configured to invoke the trusted computing module to update the blockchain to include data representing information shown to a user and each piece of information provided by the user to a seller after the user initiates a checkout process, wherein the information shown to the user comprises an identity of the user, an identity of the seller, and a timing of a placement of an order.
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 11, 21, and 24 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting over claims 1-28 of copending Application No. 16/714,378 (hereinafter “APP-378” or the reference application) and in view of Choi (US 20170206532 A1).  
Regarding claim 1, the APP-378 discloses:
A computer-implemented system (APP-378, CLM. 1: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (APP-378, CLM. 1: a blockchain based service of process tool configured to perform a plurality of steps); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module to support the plurality of steps in the application layer (APP-378, CLM. 1: a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module), wherein for each step of at least some of the plurality of steps: 
the at least one blockchain-based application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (APP-378, CLM. 1: obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result), and 
the trusted computing module is configured to record information about a corresponding step that is performed by the at least one blockchain-based application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (APP-378, CLM. 1: recording data associated with the corresponding step that is performed by the blockchain-based service of process tool and at least one of the verified time stamp, the verified identity, or the computation result associated with the step); 
However, the reference above do not explicitly disclose updating each piece of information provided by the user to a seller after the user initiates a checkout process or purchase date including identity information and a timing of a placement of an order.  This aspect of the claim is identified as a further difference.
In a related art, Choi teaches:

Choi is analogous art in a similar field of endeavor in improving online sales utilizing unique identification information to obtain transactional information items related to each registered product or sales.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Choi to modify the reference claim to include updated information any user or the seller after the user bought the product wherein the updated information may be purchase date such as identity information and date or time of an order. For this combination, the motivation would have been to improve the level of security with verifiable transactional information.

Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 4, 11, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,909,644 B2 (hereinafter “USPAT 644” or the reference patent) and in view of Choi (US 20170206532 A1).  

Regarding claim 1, the USPAT 644 discloses:
A computer-implemented system comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (USPAT 644, CLM. 1: a blockchain-based judgement execution tool configured to execute court ordered judgements); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module to support the plurality of steps in the application layer (USPAT 644, CLM. 1: a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module), wherein for each step of at least some of the plurality of steps: 
the at least one blockchain-based application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (USPAT 644, CLM. 1: invoke the trusted timing module to generate a first verified time stamp representing a time when the court ordered judgement was received by the judgement execution tool, identify one or more assets associated with the debtor, collect, as a collected asset, at least a portion of the amount 
the trusted computing module is configured to record information about a corresponding step that is performed by the at least one blockchain-based application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (USPAT 644, CLM. 1: collect, as a collected asset, at least a portion of the amount of debt from the one or more assets associated with the debtor, send the collected asset to the creditor, invoke the trusted timing module to generate a second verified time stamp representing a time when the collected asset was sent to the creditor, and invoke the trusted computing module to process blockchain data to add a record in the blockchain).
However, the reference patent above do not explicitly disclose updating each piece of information provided by the user to a seller after the user initiates a checkout process or purchase date including identity information and a timing of a placement of an order.  This aspect of the claim is identified as a further difference.
In a related art, Choi teaches:
wherein the at least one blockchain-based application program is further configured to invoke the trusted computing module to update the blockchain to include data representing information shown to a user and each piece of information provided by the user to a seller after the user initiates a checkout process, wherein the information shown to the user comprises an identity of the user, an identity of the seller, and a timing of a placement of an order (Choi, par. 0065: Enabling a consumer (or another end-user party), a distributor, a store, an after-market seller, or another party having an account at the UID registration center, to add /update/edit certain product information to a particular registered product's UID registration center database file, including, but not limited to, at least one of the following: name/contact information of owner, 
Choi is analogous art in a similar field of endeavor in improving online sales utilizing unique identification information to obtain transactional information items related to each registered product or sales.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Choi to modify the reference claim to include updated information any user or the seller after the user bought the product wherein the updated information may be purchase date such as identity information and date or time of an order. For this combination, the motivation would have been to improve the level of security with verifiable transactional information.
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, and 24 of the present application, they recited the same limitations as those found in the reference application with variants, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claims 1, 4, 11, 21, and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10,783,597 B1 (hereinafter “USPAT 597” or the reference application) and in view of Choi (US 20170206532 A1).  
 
Regarding claim 1, the USPAT 597 discloses:
A computer-implemented system (USPAT 597, CLM. 9: A computer-implemented system) comprising: 
an application layer comprising at least one blockchain-based application program configured to perform a plurality of steps to provide a service (USPAT 597, CLM. 9: a blockchain-based application for recording an order of a court); and 
a trusted service layer comprising a trusted timing module, a trusted identity module, and a trusted computing module to support the plurality of steps in the application layer (USPAT 597, CLM. 9: the trusted computing module; a trusted timing module, a first verified time stamp representing a time the order is recorded on the blockchain), wherein for each step of at least some of the plurality of steps: 
the at least one blockchain-based application program is configured to perform, at least one of obtaining a verified time stamp from the trusted timing module, obtaining a verified identity from the trusted identity module, or obtaining a computation result based on a processing of blockchain data using the trusted computing module (USPAT 597, CLM. 9: a first verified time stamp representing a time the order is recorded on the blockchain; a second verified time stamp representing a time the second request is received on the blockchain), and 
the trusted computing module is configured to record information about a corresponding step that is performed by the at least one blockchain-based application program and at least one of the verified time stamp, the verified identity, or the computation result in a blockchain (USPAT 597, CLM. 9: determining, based on the trusted identity module, that the second account is associated with the creditor based on the identity and registration information of the second account recorded on the blockchain; invoking the trusted computing module to identify … a payment account).
However, the reference parent above do not explicitly disclose updating each piece of information provided by the user to a seller after the user initiates a checkout process or purchase date including identity information and a timing of a placement of an order.  This aspect of the claim is identified as a further difference.
In a related art, Choi teaches:

Choi is analogous art in a similar field of endeavor in improving online sales utilizing unique identification information to obtain transactional information items related to each registered product or sales.  Thus, it would have been obvious to one of ordinary in the art, before the effective filing date of the claimed invention, to combine them and to use Choi to modify the reference claim to include updated information any user or the seller after the user bought the product wherein the updated information may be purchase date such as identity information and date or time of an order. For this combination, the motivation would have been to improve the level of security with verifiable transactional information.
Independent claim 21 is rejected for the same reason as claim 1, because it recites the same limitations in similar language as claim 1.
Regarding dependent claims 4, 11, and 24 of the present application, they are obvious variants of the same subject matter as found in the reference application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Allowable Subject Matter
Claims 1, 4, 11, 21, and 24 are allowable over prior art for the following reasons:
The closest prior art, Simmons (US 20200082117 A1) in view of Avetisov (US 20200067907 A1) and Choi do not disclose the features of independent claims 1 and 21 for “updating the blockchain to include data representing information shown to the user and each piece of information provided by the user to the seller after the user initiates a checkout process, an identity of the user, an identity of the seller, and a timing of the placement of the order” in combination with other limitations as recited in claims 1 and 21, respectively.  
The Applicant is advised cancel the non-elect claims to advance the application to conditions for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Don G Zhao/
Examiner, Art Unit 2493
06/30/2021